DETAILED ACTION

Claim status

This action is in response to applicant filed on 03/21/2022.
Claims 1-9 has been cancelled.
Claim 10 has been amended.
Claims 10-16 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al. (CN 107908000)(machine translation will provided and rely upon for the rejection) in view of Immersion ( EP 2 945 044) and further in view of Wild et al. (US 2016/0193976).

Regarding claim 10: Kun disclose a portable virtual, augmented, or mixed reality device, comprising: 
a mount intended to be worn on a user's head (Page 2, 4th paragraph: The head-mounted optical device 1 includes a helmet 101); 
a display screen attached to the mount and intended to be arranged in front of one of the user's eyes (Page 2, 4th paragraph: a transparent diffractive overhead display 102); 
a plurality of ultrasound transducers (Page 2, 5th paragraph: The ultrasonic virtual haptic device 2 includes a fully transparent ultrasonic phased array 201) attached to the mount (Page 2, 12th paragraph: The geometric dimensions of the 201 are the same as those of the transparent diffractive display 102, and are stacked in front of the transparent diffractive display 102); and 
a control circuit configured to control the display screen to display images attached to the mount (Page 3, 4th paragraph: The portable data processing terminal 3 receives the environment information image collected by the real scene collection unit 104 and the gesture information of the user's head in the physical space through the wireless network, and uses the stereoscopic vision-based three-dimensional reconstruction method to model the real environment. The user's 3D space computer model and head position and position in the real environment, and at the same time extracting the stored virtual image data according to the user's choice, and fully fusion the virtual image with the real environment modeling data to send to the head-mounted optical device 1 a virtual image generation unit 103), and the ultrasound transducers to generate, in air, at a distance from the mount, a pressure distribution detectable by the user's hand to obtain a haptic effect (Page 3, 4th paragraph; then a synthetic ultrasonic field for generating a virtual touch is calculated according to the characteristics of the virtual image and its position in the physical space; and further, the relative position of the full transparent ultrasonic phased array 201 and the target sound field is calculated. The amplitude and phase parameters of each sound source and the driving parameters of the corresponding dielectric ultrasound transducer unit; finally the operating parameters of the entire fully transparent ultrasonic phased array 201 are sent to the driving unit 204 in the ultrasound virtual haptic device 2).
Kun further disclose the implementation of tactile sensations and the effect of the scattering effect of the hand of the target sounds field is used (Kun: Page 4, Paragraph 4) but does not explicitly disclose further comprising a system for detecting the position of the user’s hand.
In analogous art regarding haptic feedback, Immersion disclose system for detecting the position of the user’s hand (¶0051).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of detecting the position of the user’s hand. The motivation is to include the hand position into the feedback in order to make the haptic feedback more efficient and reliable.
The combination of Kun and Immersion disclose the control circuit uses the at least one transducer (see rejection above), however, it does not explicitly disclose wherein the detection system uses the at least one transducer in the plurality of ultrasound transducer. However it does disclose that the detector of the system to detect the user hand may be used (Immersion: ¶0051) and ultrasound transducer are well known types of sensor in the art of detecting position of a user hand as evidence by Wild where it teaches a system that detect user’s hand position by ultrasound means (¶0020).
Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the detection system uses the at least one transducer in the plurality of ultrasound transducer of the detection system of Kun and Immersion as part of the detector of the system to detect the user hand position, as taught by Wild , since having a limited universe of potential options (detectors), the selection of any particular option (ultrasound transducer) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of detecting the user’s hand position, either option would have been obvious to one of ordinary skill.

Regarding claim 11: The combination of Kun, Immersion and Wild the device of claim 10, wherein the control circuit is configured to read output data of the detection system and accordingly modify the control of the display screen and of the ultrasound transducers (Immersion: ¶0054).

Regarding claim 12: The combination of Kun, Immersion and Wild the device of claim 110, wherein the ultrasound transducers are piezoelectric transducers (Kun: Page 1, Paragraph 4: The implementation of ultrasonic haptics depends on an array of multiple piezoelectric or capacitive ultrasound transducers in hardware.)

Regarding claim 13: The combination of Kun, Immersion and Wild the device of claim 12, wherein each transducer comprises a flexible membrane suspended on a rigid support, and a piezoelectric conversion element bonded to the flexible membrane (Kun: Page 3, Paragraph 5-8).

Regarding claim 14: The combination of Kun, Immersion and Wild the device of claim 10, wherein each ultrasound transducer is arranged in a cavity formed in the mount (Kun: Page 3, Paragraph 5-8, and Figure 4).

Regarding claim 16: The combination of Kun, Immersion and Wild the device of claim 10, wherein the control circuit is configured to control the emission of ultrasound pulses by the transducers with phase shifts between the different transducers selected to focus the emitted waves on a selected point in space (Kun: Page 2, Paragraph 12, Page 3, Paragraph 4 and 9).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al. (CN 107908000)(machine translation will provided and rely upon for the rejection) in view of Immersion ( EP 2 945 044) in view of Wild et al. (US 2016/0193976) and further in view of Song et al. (US 2017/0216887).

Regarding claim 15: The combination of Kun, Immersion and Wild disclose the device of claim 10, further disclosing an element between each transducer and the user's face (Kun: Page 6, paragraph 5-7: Fig. 6).
The combination of Kun, Immersion and Wild does not explicitly disclose between each transducer and the user's face, an element made of a material absorbing for the ultrasound waves emitted by the transducer.
In analogous art regarding ultrasonic transducers, Song disclose , an element made of a material absorbing for the ultrasound waves emitted by the transducer (¶0059).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of an element made of a material absorbing for the ultrasound waves emitted by the transducer, as taught by Song, as the element between each transducer and the user's face of the combination of Kun, Immersion and Wild. The motivation is to enhance the user experience by ensuring proper absorption of the ultrasound waves.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689